Citation Nr: 0829389	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a shell fragment wound (SFW) to the 
neck with retained foreign body.

2.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified before the undersigned at a June 2006 
hearing held at the RO.

In December 2006, the Board issued a decision which denied 
the veteran's claim for increased evaluations for residuals 
of a SFW to the neck and for PTSD.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2008, the 
Court granted a Joint Motion for Remand, and remanded the 
claim for additional review and consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased disability evaluations in 
excess of 10 percent for service-connected residuals of a SFW 
to the neck and 50 percent for his service-connected PTSD.

After reviewing the most recent Joint Motion filed in this 
case, as well as reviewing the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

As for his service-connected residuals of a SFW to the neck 
with retained foreign body, the veteran contends that an 
April 2004 VA examination, cited in the Board's December 2006 
decision, is inadequate for rating purposes.  Specifically, 
while the VA examination report notes the veteran "flexed 
his neck 20 degrees," the report does not note if such 
flexion is forward or lateral flexion.  Accordingly, as 
directed in the Joint Motion filed herein, a new VA 
examination is warranted to determine the severity of the 
veteran's disability.

With regards to an increased evaluation for PTSD, the veteran 
asserts that an April 2003 VA examination was also inadequate 
for rating purposes.  Furthermore, the veteran has asserted 
that his PTSD symptoms have increased since the April 2003 VA 
examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination). 

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Thus, on remand, notice conforming to Vazquez-Flores should 
be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the notification 
requirements and development procedures 
contained in the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met as to both 
issues on appeal herein.

2.	Contact the veteran to provide him an 
opportunity to identify all VA and non-
VA medical providers who have treated 
him for his residuals of a SFW to the 
neck with retained with retained 
foreign body and PTSD during the course 
of this appeal.  The veteran should be 
asked to complete a separate VA Form 
21-4142 for any physician or source of 
treatment he may identify.
    
All attempts to secure this evidence 
must be documented in the claims file.  
If, after making reasonable efforts to 
obtain the identified records, the AMC 
is unable to secure the indicated 
records, notify the veteran and (a) 
identify the specific records the AMC 
is unable to obtain; (b) briefly 
explain the efforts that the AMC made 
to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.	Schedule the veteran for a VA muscle 
injury examination to determine the 
current severity of the residuals of a 
SFW to the neck with retained foreign 
body.  The claims folder, including a 
copy of this REMAND, must be made 
available for review by the examiner, 
and the examination report should 
reflect that such a review was 
accomplished.  All necessary tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should record a 
complete history, all pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional 
limitation, if any, caused by this 
condition.  All range of motion must be 
documented in degrees.  Functional 
impairment, and any objective signs 
reflecting such impairment should be 
documented.  
    
As to the shell fragment wound 
residuals, the examiner should identify 
all of the Muscle Groups involved, and 
specify the degree of injury to those 
muscle groups, as well as what 
functional abilities are affected.  
Further, the examiner should identify 
the etiology of any neurological 
manifestations, as well as the degree 
of injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, the 
examiner should comment concerning the 
presence or absence of the cardinal 
signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of 
coordination, and uncertainty of 
movement.  

The examiner should indicate whether 
any scars associated with the injuries 
are superficial, poorly nourished, or 
with repeated ulceration; or are tender 
and painful on objective demonstration, 
as well as document the size of all 
scars in square centimeters.  All 
opinions and conclusions must be 
supported by complete rationale.  

4.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  
The examiner should specifically 
comment on the impact of the veteran's 
PTSD upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




